Case 20-12779-elf     Doc 8   Filed 06/30/20 Entered 06/30/20 11:39:45        Desc Main
                               Document     Page 1 of 1




                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Maura Kane                                   CHAPTER 13
                           Debtor(s)
                                                    BKY. NO. 20-12779 ELF


                 ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

 To the Clerk:

        Kindly enter my appearance on behalf of NewRez LLC d/b/a Shellpoint Mortgage
 Servicing and index same on the master mailing list.


                                                  Respectfully submitted,
                                              /s/ Rebecca A. Solarz Esquire
                                              Rebecca A Solarz, Esquire
                                              Kevin G. McDonald, Esquire
                                              KML Law Group, P.C.
                                              701 Market Street, Suite 5000
                                              Philadelphia, PA 19106-1532
                                              (215) 627-1322
